Citation Nr: 1223104	
Decision Date: 07/03/12    Archive Date: 07/13/12

DOCKET NO.  10-11 479	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for postoperative residuals of a gastric ulcer (gastric ulcer).

2.  Entitlement to service connection for postoperative residuals of mycobacterial avium intracellulare (MAI) infection of the right lung.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Heather M. Gogola, Counsel



INTRODUCTION

The Veteran served on active duty from July 1961 to May 1965.  Service records show that the Veteran was stationed at Camp Lejeune in May 1962.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

The Veteran was afforded a hearing at the RO before the undersigned Veterans Law Judge in October 2011.  A transcript of that proceeding is of record.

The issue of entitlement to service connection for postoperative residuals of MAI infection of the right lung is addressed in the REMAND that follows the ORDER section of this decision.

FINDING OF FACT

A gastric ulcer was not present until many years following the Veteran's discharge from service and is not etiologically related to service.


CONCLUSION OF LAW

A gastric ulcer was not incurred in or aggravated by active duty, and its incurrence or aggravation during such service may not be presumed.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2011).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2011), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2011), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is specifically to inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  

The Board also notes that the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a) requires that notice to a claimant pursuant to the VCAA be provided "at the time" that, or "immediately after," VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).

The timing requirement enunciated in Pelegrini applies equally to the disability-rating and effective-date elements of a service-connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The record reflects that the Veteran was provided all required notice by a letter mailed in October 2008, prior to the initial adjudication of the claim on appeal.

In addition, the record reflects that service treatment and post service private treatment records have been obtained.  The Veteran was also afforded an appropriate VA examination and provided testimony at a hearing before the undersigned.  Neither the Veteran nor his representative has identified any other evidence that could be obtained to substantiate his claim.  The Board is also unaware of any such evidence.  Therefore, the Board is satisfied that VA has complied with the duty to assist requirements of the VCAA and the pertinent implementing regulation.  

Accordingly, the Board will address the merits of the claim.

II.  Legal Criteria

Service connection may be established where the evidence demonstrates that an injury or disease resulting in disability was contracted in the line of duty coincident with active service, or if preexisting such service, was aggravated therein.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303. 

Service connection may be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Where a veteran served for at least 90 days during a period of war or after December 31, 1946, and manifests a peptic ulcer to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred or aggravated in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1137; 38 C.F.R. §§ 3.307, 3.309.  

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

III.  Gastric Ulcer

The Veteran contends that his gastric ulcer was caused by his exposure to contaminated water while he was stationed at Camp Lejeune during his active service.

Service treatment records are negative for evidence of a gastric ulcer.  In addition, his abdomen was found to be normal on the service discharge examination.

The Veteran first sought treatment for an upper gastrointestinal disorder in April 1983 when he was admitted to Gaston Hospital via the emergency room for gastrointestinal bleeding and vomiting blood.  At the time of treatment, the Veteran reported feeling well until shortly before the episode.  An initial diagnosis of upper gastrointestinal bleeding, etiology undetermined was provided.  Thereafter, he underwent a resection of a gastric ulcer, antrectomy, and Bilroth I anastomosis for peptic ulcer disease with upper gastrointestinal hemorrhage.  The postoperative course was essentially uncomplicated.  

With respect to the etiology of the Veteran's gastric ulcer, the Board notes that the Veteran was afforded a VA examination in March 2009.  In addition to examining the Veteran, the examiner reviewed the Veteran's pertinent history.  The examiner noted the Veteran's acute bleeding gastric ulcer episode in 1983, but also noted that there was no history of ulcer disease prior to 1983.  The examiner found that there was no medical evidence that drinking contaminated water 20 years prior causes an acute bleeding gastric ulcer.  The examiner further stated that there was no evidence that the Veteran was sick at any time or developed any chronic gastrointestinal problems from drinking the contaminated water.  Thus, the examiner concluded that the gastric ulcer was not caused by ingestion of contaminated water 20 years earlier.

The Veteran submitted numerous statements in support of his claim and testified at a hearing before the undersigned in October 2011.  At the hearing and in his statements, the Veteran asserted that he drank contaminated water when he was stationed at Camp Lejeune, and that contaminated water caused him to develop his gastric ulcer.  

The Veteran also submitted articles indicating water contaminated with trichloroethylene or perchloroetheyene had been found at Camp Lejeune.

In the Board's opinion, the preponderance of the evidence is against the Veteran's claim.  In this regard, the Board notes that the Veteran does not contend and the record does not show that he developed a gastric ulcer in service or until many years thereafter.  While he might sincerely believe that his drinking of contaminated water at Camp Lejeune caused his post-service ulcer, as a lay person, he is not competent to provide an opinion concerning this matter requiring medical expertise.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  The Board also acknowledges Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007), in which it was held a lay person may speak as to etiology in some limited circumstances in which nexus is obvious merely through lay observation, such as a fall leading to a broken leg.  Here, however, the question of causation extends beyond an immediately observable cause-and-effect relationship and, as such, the Veteran is not competent to address etiology in the present case.  

As discussed above, a VA examiner has provided an opinion against the claim.  The opinion was rendered after an examination of the Veteran and a review of the Veteran's pertinent history.  In addition, the examiner properly supported the opinion.  There is no contrary medical opinion of record.  

Accordingly, this claim must be denied.  In reaching this decision, the Board has considered the doctrine of reasonable doubt but has determined that it is not applicable to this claim because the preponderance of the evidence is against the claim.




ORDER

Service connection for the postoperative residuals of a gastric ulcer is denied.


REMAND

The Veteran also contends that his MAI infection of the right lung was incurred as a result of his exposure to contaminated water at Camp Lejeune.  

He has submitted evidence supportive of his contention.  In particular the Board notes that a November 2011 letter from D.A.R., MD indicates that the physician treated the Veteran from 1991 to 2001 and that the Veteran was diagnosed with mycobacterium avium intracellulare in May 1995.  The physician noted that the Veteran reported exposure to contaminated water while being stationed at Camp Lejeune and that the Veteran was concerned that his MAI infection was due to his exposure to the contaminated water.  The physician explained that although MAI infections are poorly understood in immune competent persons, they do seem to be associated with prolonged exposure to certain contaminated waters and soils.  The physician stated that while he did not have any knowledge of whether Camp Lejeune water supply had any contamination other than chemical contamination, he understood the Veteran's concern that the exposure to contaminated water could have been a risk or reason for his acquisition and infection with MAI.  While this letter is supportive of the Veteran's claim, the physician did not render an opinion specifically addressing whether the Veteran's MAI infection was related to his exposure to contaminated water at Camp Lejeune.

In addition, in a December 2011 letter, T.D.J., MD, stated that the Veteran had been a patient from 1995 to 1996 and that he had no other known risk factors that may have precipitated his current condition.  The physician opined that, " it is more likely than not that the [Veteran's] condition could have occurred at Camp Lejeune while serving in the Military."  While this physician provided an opinion specifically addressing whether the MAI infection was related to the Veteran's active service, the opinion is speculative in nature.  The Court has held that medical opinions that are speculative, general, or inconclusive in nature cannot support a claim.  See Obert v. Brown, 5 Vet. App. 30, 33 (1993).   

Finally, the Board notes that the Veteran was afforded a VA examination in March 2009.  Following the examination and a review of the Veteran's pertinent history, the examiner stated that there was no evidence that drinking contaminated water causes pulmonary avian micro bacterium; therefore, it was less likely than not that the avian micro bacterium infection was related to or caused by drinking contaminated water at Camp Lejeune some 20 years earlier.  The VA physician did not have an opportunity to review the aforementioned statements from the Veteran's private physicians.  In addition, the rationale for the VA examiner's opinion appears to be in conflict with the information provided by the Veteran's private physicians.  Therefore, the Board has determined that the VA examiner should be requested to provide an addendum opinion after reviewing the additional evidence added to the record since the prior opinion was provided.

Accordingly, this case is REMANDED to the RO or the Appeals Management Center (AMC), in Washington, D.C., for the following actions:

1.  The claims folder and any pertinent evidence in Virtual VA that is not contained in the claims folder should be made available to and reviewed by the physician who performed the March 2009 respiratory examination of the Veteran.  The physician should be requested to provide an addendum expressing an opinion as to whether there is a 50 percent or better probability that the Veteran's MAI infection is etiologically related to his exposure to or ingestion of contaminated water at Camp Lejeune.  The rationale for the opinion must be provided and must address the November and December 2011 statements provided by the Veteran's private physicians.

If the physician who performed the March 2009 VA examination is not available, the claims folder and any pertinent evidence in Virtual VA that is not contained in the claims folder should be made available to and reviewed by another physician with appropriate expertise who should be requested to provide the required opinion with supporting rationale.

Another examination of the Veteran should only be performed if deemed necessary by the person providing the opinion.

2.  The RO or the AMC should also undertake any other development it determines to be warranted.

3.  Then, the RO or the AMC should readjudicate the Veteran's claim.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, a Supplemental Statement of the Case should be issued, and the Veteran and his representative should be afforded the requisite opportunity to respond before the claims folder is returned to the Board for further appellate action.

By this remand the Board intimates no opinion as to any final outcome warranted.  

No action is required of the Veteran unless he is otherwise notified but he has the right to submit additional evidence and argument on the matter the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).


							(CONTINUED ON NEXT PAGE)


This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


